Citation Nr: 0821539	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin rash, 
including as due to an undiagnosed illness; and if so, 
whether service connection can be established for the 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967 and from September 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In June 2000 and September 2003 rating decisions, the RO 
denied service connection for PTSD, finding that the veteran 
failed to provide specific information regarding the claimed 
stressor; the veteran did not disagree and these decisions 
became final.

2.  The September 2003 rating decision is the last final 
denial of service connection for PTSD on any basis.

3.  The evidence associated with the claims file subsequent 
to the September 2003 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim, and has a reasonable possibility of substantiating the 
claim of entitlement to service connection for PTSD.

4.  A June 2000 rating decision denied service connection for 
a skin rash, finding that the evidence did not demonstrate a 
current disability involving the skin; notice of this 
decision was issued on June 15, 2000; the veteran did not 
disagree with this decision and the decision became final.

5.  The evidence associated with the claims file subsequent 
to the June 2000 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim, and has a reasonable possibility of substantiating the 
claim of entitlement to service connection for a skin rash.

6.  A skin rash was not present in service and is not 
otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision to deny service 
connection for PTSD became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence received since the RO's September 2003 rating 
decision is new and material, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007). 

3.  The June 2000 rating decision to deny service connection 
for a skin rash became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

4.  Evidence received since the RO's June 2000 rating 
decision is new and material, and the claim of service 
connection for a skin rash is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007). 

5.  A skin rash, including as due to an undiagnosed illness, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claims (reopening of the claims by 
the Board), any perceived lack of notice or development is 
not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the 
claims have been reopened, any deficiency regarding notice of 
the basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claims.  See Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

Reopening Service Connection for PTSD

In this case, in a June 2000 rating decision, the RO denied 
the veteran's claim for service connection for PTSD on the 
basis that the evidence did not demonstrate a confirmed PTSD 
diagnosis, and that the information supplied by the veteran 
was insufficient to verify his alleged stressors.  In a 
September 2003 rating decision, the RO denied the veteran's 
claim of service connection for PTSD on the basis that there 
was insufficient information to verify the stressors (as 
noted in a June 2003 RO decision, a VA psychiatrist had 
diagnosed PTSD).  

Notice of this decision was issued on October 7, 2003.  
Because the veteran did not submit a notice of disagreement 
with the September 2003 rating decision within one year of 
issuance of notice of the decision, the September 2003 
decision denying service connection for PTSD became "final" 
under 38 U.S.C.A. § 7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the September 2003 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed September 2003 rating 
decision is new and relates to the question of stressor 
verification.  The veteran contends that he suffers from PTSD 
as a result of his experiences during Operation Desert Storm; 
specifically, he has referred to witnessing burned bodies 
along a road.  In January 2007, the veteran submitted 
photographs presumably taken by him, one of which shows a 
charred body next to a car.  

The Board finds that this additional evidence raises a 
reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for PTSD, 
and the claim is reopened.  38 U.S.C.A. §5108; 38 C.F.R. 
§3.156(a). 



Reopening Service Connection for a Skin Rash

The RO denied the veteran's claim of service connection for a 
skin rash in a June 2000 rating decision, on the basis that 
the evidence did not demonstrate a current diagnosed skin 
disorder.  Notice of this decision was issued on June 15, 
2000.  Because the veteran did not submit a notice of 
disagreement with the June 2000 rating decision within one 
year of issuance of notice of the decision, the June 2000 
decision denying service connection for a skin rash became 
"final" under 38 U.S.C.A. § 7105(c).  See also 38 C.F.R. 
§ 20.1103. 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed June 2000 rating 
decision is new and relates to the question of a current skin 
disorder.  Multiple VA treatment records note the presence of 
scaly skin starting in February 1998.  Further, the veteran 
submitted photographs of the rash.  The Board finds that this 
additional evidence raises a reasonable possibility of 
substantiating the claim.  Consequently, VA has received new 
and material evidence to reopen the veteran's claim of 
service connection for a skin rash, and the claim is 
reopened.  38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 


Service Connection for a Skin Rash

Having reopened the veteran's claim, the Board will address 
the merits of the claim for service connection for a skin 
rash.  This is permissible, because, among other things, the 
RO, in October 2007 reopened the claim and adjudicated it on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As an initial matter, the Board notes that in December 2005, 
prior to the adjudication of this claim on the merits, the RO 
essentially informed the veteran what was necessary to 
substantiate the claim for service connection for his skin 
rash, what they would seek to provide, and what evidence he 
was expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1).  

In March 2006, the veteran was informed of how disability 
ratings and effective dates are assigned, in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the 
veteran was not supplied with such notice prior to the 
adjudication of this claim, service connection for a skin 
rash is being denied, and as such, no effective dates or 
rating percentages will be assigned, and any issue as to the 
timing of the notice is moot.  

The veteran contends that his current diagnosed skin rash is 
due to "Gulf War Syndrome."  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability. A qualifying chronic disability is 
defined as a chronic disability resulting from any of the 
following: (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or (C) 
from any diagnosed illness which the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  See 38 U.S.C.A. § 1117.  
The symptoms must be manifest to a degree of 10 percent or 
more not later than December 31, 2006.  

By history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include signs or 
symptoms involving the skin, among other things.  38 U.S.C.A. 
§ 1117, 38 C.F.R. § 3.317.

The veteran's personnel records reflect that he served in 
Operation Desert Shield/Storm from November 1990 to June 
1991.  Therefore, he is a "Persian Gulf veteran" (i.e., had 
active military service in the Southwest Asian Theater of 
operations during the Gulf War) as defined by 38 C.F.R. § 
3.317.

The veteran's service medical records are absent complaints, 
treatment, or diagnoses of a skin disorder or rash during 
service.  On examination in May 1992, the veteran's skin was 
evaluated as normal.  On the Report of Medical History 
completed by him in conjunction with this physical, he denied 
ever having a skin disease.  There is no medical evidence 
that shows that the veteran suffered from a skin rash during 
service.

The earliest post-service evidence of a skin rash is the 
January 1998 VA Persian Gulf Registry examination report, 
which indicates thickened, scaly skin on the upper back and 
both legs, as well as a scaly rash around the hairline.  A 
March 2001 private treatment record reveals that the veteran 
complained of an intermittent rash that began in 1991 when he 
went to Saudi Arabia.  An August 2002 VA dermatology note 
reveals xerosis of the veteran's lower extremities and a 
diagnosis of asteatotic eczema.  A February 2005 VA treatment 
report reveals the presence of hyperpigmented scaly patches 
to the veteran's ears, arms, and legs.  The veteran was 
diagnosed with nummular eczema.  In September 2005, he was 
diagnosed with atopic dermatitis with lichen simplex 
chronicus.  

The veteran's skin rash has been linked to diagnosed 
disability, including dermatitis and eczema.  While the 
veteran mentioned symptoms such as joint aches, memory loss, 
and fatigue in his January 1998 Persian Gulf Registry 
examination, the veteran has not sought to establish service 
connection for these symptoms.  Therefore, these symptoms 
cannot be considered as the basis for an award under 38 
C.F.R. § 3.317.  Furthermore, there is affirmative evidence 
that the disability had its onset after service, since the 
veteran denied ever having a skin disease in May 1992, 
several months after his return from Saudi Arabia.  

Service connection for a skin rash is also not warranted on a 
direct basis.  Service treatment records are negative for any 
complaints or findings of a skin disorder. The examination 
report in May 1992 showed a normal skin evaluation. The 
record indicates that the veteran did not seek treatment for 
a skin rash until January 1998.  Furthermore, there is no 
opinion which relates the veteran's current disability to 
service.

The Board acknowledges the veteran's belief that his skin 
rash is causally related to active service.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For these reasons, the Board finds that a preponderance of 
the evidence is against is against a finding that the 
veteran's skin rash, including as due to an undiagnosed 
illness, is causally related to active service, and the 
veteran's claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Consequently, the Board finds that service connection for a 
skin rash, including as due to an undiagnosed illness, is not 
warranted.


ORDER

New and material evidence having been received, service 
connection for PTSD is reopened.

New and material evidence having been received, service 
connection for a skin rash is reopened.

Service connection for a skin rash is denied.


REMAND

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).

As noted, the veteran contends that he has PTSD as the result 
of witnessing badly burned corpses.  The veteran has 
submitted a photograph of a charred corpse, but official 
verification should be undertaken.  

The record does contain a diagnosis of PTSD.  A May 2002 VA 
mental health outpatient treatment note reveals that a VA 
psychiatrist diagnosed the veteran with PTSD, relative to his 
involvement in the Persian Gulf War conflict.  However, while 
the veteran related several possible stressors, the 
psychiatrist did not specifically link the PTSD diagnosis to 
the veteran's claimed stressor.  Therefore, the veteran 
should be scheduled for a VA PTSD examination.  The examiner 
must consider past PTSD diagnoses, as well as the photographs 
submitted by the veteran that depict his alleged stressor.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should confirm, through 
appropriate channels, to include the U.S. 
Army & Joint Services Records Research 
Center (JSRRC) if necessary, that the 
event described by the veteran - 
witnessing the bodies of burned Kuwaiti 
soldiers - could have occurred (i.e., is 
it at least as likely as not that the 
veteran served in a location where he 
could have witnessed badly burned bodies).

2.  Schedule the veteran for a VA PTSD 
examination to determine the nature and 
etiology of any mental disorder which may 
currently be present.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner, 
including the May 2002 PTSD diagnosis and 
the photographs submitted by the veteran.  
Any indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present  
acquired psychiatric disorders.  The 
examiner should provide an opinion as to 
whether the veteran has a current 
diagnosis of PTSD that is more likely than 
not due to the verified stressor.  If PTSD 
due to the verified in-service stressor 
(assuming its verified) is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If  the 
examiner does not diagnose PTSD, the 
examiner should explain why the veteran 
does not meet the criteria for a diagnosis 
of PTSD.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the disorder is etiologically related 
to the veteran's active duty.

3.  Then, the AMC should readjudicate the 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, the AOJ must issue a 
supplemental statement of the case and 
provide the veteran and his representative 
a reasonable period of time in which to 
respond before this case is returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


